4/6/2015                                                                      TDCJ Offender Details
                                                                                                                 . b<&,O?O-o?f
           TF;XAS r;)I;Pi'R;TMI;"T OF CRIMINA!,. JUSTICE_                                     mTDCJHome         1!1       New Offender Search




  Offender Information Details
  I Return to E)e(lrch list I

   SID Number:                                                         ' 04240741

   TDCJ Number:                                                        ' 01970355

   Name:                                                                  HARRIS,LONNIE EARL
                                                                                                                RECE\VED \N                     •
                                                                                                           COURT OF CRIMINAL APPEALS
   Race:                                                                  B
                                                                                                                  APR 06 2ms
   Gender:                                                                M
                                                                                                                Abe\ Acosta. Clerk
   DOB:                                                                   1968-02-27

   Maximum Sentence Date:                                                 2038-11-01

   Current Facility:                                                      TERRELL

   Projected Release Date:                                                2025-05-17

   Parole Eligibility Date:                                               2016-09-19

   Offender Visitation Eligible:                                          YES

   Information provided is updated once daily during weekdays and multiple times per day
   on visitation days. Because this information is subject to change, family members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                            Offender is not scheduled for release at this time.

   Scheduled Release Type:                                            Will be determined when release date is scheduled.

   Scheduled Release Location:                                        Will be determined when release date is scheduled.


           '     .,   .   •',            '   ,\       '




       Parole Review Information ,

   Offense H"IS t o_ry:
       Offense                                             Sentence                               Case Sentence (YY -MM-
                                    Offense                                          County
        Date                                                 Date                                  No.       DD)
      1991-04-07                DEL CIS COCAINE             1991-04-24               HARRIS       594077        8-00-00

      1991-04-07                POSS CIS COCAINE            1991-04-24               HARRIS       594078        8-00-00

http://offender.tdcj.state.tx.us/OffenderSearchloffenderDetail.action?sid=04240741                                                                  1/2
4/6/2015                                                                           TDCJ Offender Details
       1989-08-07          3D DEL MARIHAUAN                     1991-09-03          WASHINGTON         10,240   8-00-00

       1989-07-13           3D DEL MARIHAUAN                    1991-09-03          WASHINGTON . 10,239         8-00-00

       1993-02-28             DEL CONTR SUB                     1993-08-24          WASHINGTON         11,466   25-00-00

       1993-02-28             DEL CONTR SUB                     1993-08-24          WASHINGTON         11,466   25-00-00

       1993-02-28             DEL CONTR SUB                     1993-08-24          WASHINGTON         11,466   25-00-00

       1994-03-11                   ESCAPE                      1994-08-18          WASHINGTON         11,850   5-00-00

      2007-07-24               DEL C/SUB U1G                    2008-06-26          WASHINGTON         15,008   15-00-00

                            DEL CONT SUB PG1
      2013-11-01                                                2014-12-09          WASHINGTON         16,925   25-00-00
                                  1G-4G

      2013-10-25                    DEL C/S                     2014-12-09          WASHINGTON         16,926   2-00-00




   I.R~turnto .Search list            I


   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin@tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.          ·


                                                    New Offender Search                    TDCJ Home Page




http://offender. tdcj .state.tx .us/OffenderSearchloffenderDetai l.acti on?sid= 04240741                                   2/2